DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/17/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-15 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 contains the following: “an authentication check component configured to receive an authentication notification from the target device… and send the authentication notification to the buffer system”.  However, the authentication check component is a component of the buffer system.  For the purposes of art rejection, the limitation shall be interpreted as “an authentication check component configured to receive an authentication .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Argue et al (PGPUB 2014/0214564), and further in view of Zapata et al (PGPUB 2009/0037515), Vaidyanathan (PGPUB 2015/0278780), and Kim et al (PGPUB 2016/0036822).

Regarding Claim 1:
Argue teaches a buffer computer system for user specific data transmission from a source computing device to a target computing device with improved data protection, the buffer computer system comprising (abstract, techniques for allowing multiple mobile electronic devices to contribute items to a single electronic shopping cart; paragraph 47, supervisory server 34): 
an interface component configured to receive a copy of a local data structure from the source computing device (paragraph 89-91, server including communication device for communicating with mobile electronic devices; paragraph 68, 96, computer associated with store such as server 34 facilitates communication between mobile electronic devices 68A, 68B; server stores or transmits information between mobile electronic devices; shopping cart module of server receives item information from customers and creates electronic shopping cart from this information; shopping cart module 122 receives item information from multiple customers), the received copy being destined to be transmitted to the target computing device (paragraph 68, devices 68A/68B periodically poll the server to obtain any updates to electronic shopping cart such as additional items, and may periodically transmit a complete copy of the electronic shopping cart to a mobile electronic device to ensure accuracy), wherein the received copy includes data with one or more digital representations of one or more physical items wherein the physical items belong to an item selection of a particular individual (paragraph 27, 59-60, mobile electronic devices used to scan items as items are selected for purchase, creating electronic shopping cart; as customer scans UPC codes into electronic shopping cart, self-checkout software allows mobile electronic device to receive information about the product, creating electronic shopping cart with item information); 
a storage component configured to buffer the received copy as a buffered data structure, wherein the interface component is further configured to receive, from the target computing device, a retrieval request for the buffered data structure (paragraph 68, 96, computer associated with store such as server 34 facilitates communication between mobile electronic devices 68A, 68B; server stores or transmits information between mobile electronic devices; shopping cart module of server receives item information from customers and creates electronic shopping cart from this information; shopping cart module 122 receives item information from multiple customers; devices 68A/68B periodically poll the server to obtain any updates to electronic shopping cart such as additional items, and may periodically transmit a complete copy of the electronic shopping cart to a mobile electronic device to ensure accuracy); and 
an authentication check component configured to receive an authentication notification wherein the authentication notification indicates to the buffer system that the user was authenticated based on login credentials which were specifically generated for the user to access a copy of the (paragraph 54-56, devices may be paired together in multiple different ways; one device 68B may create a pin number 80 and a customer may enter the pin 80 into an appropriate data field on the device 68A; paragraph 54-56, during the pairing process, one device 68B may provide the created code 80 to the server 34 which facilitates self-checkout and communications between devices; the other device 68A provides the received code to the server and the server may identify the codes which it receives and match the devices), 
wherein the interface component is further configured to send the copy of the buffered data structure to the target computing device in response to the retrieval request and the authentication notification (paragraph 54-56, 68, devices 68A/68B use pin code 80 to pair through server 34; once pairing using pin code matching is complete, devices poll server to obtain shopping cart updates; devices 68A/68B periodically poll the server to obtain any updates to electronic shopping cart such as additional items, and may periodically transmit a complete copy of the electronic shopping cart to a mobile electronic device to ensure accuracy).
Argue does not explicitly teach wherein the storage component is further configured to delete the buffered data structure after the copy of the buffered data structure is sent to the target computing device.
However, Zapata teaches the concept wherein a storage component is further configured to delete a buffered data structure after the copy of the buffered data structure is sent to a target computing device (abstract, system and method which allows transfer of data captured by one device to be processed and moved to another location; paragraph 43, after opening connection, image-transfer phone software transfers image onto fileserver; paragraph 48-49, file completely uploaded to fileserver; personal-computer image-transfer software is then able to download the files; paragraph 50, personal-computer image-transfer software downloads the file and places it in known spot on user’s hard drive; then it is deleted from the fileserver).

Neither Argue nor Zapata explicitly teaches the login credentials encoding an identifier of the local data structure or the content of the local data structure and a secret associated with the local data structure.
However, Vaidyanathan teaches the concept of login credentials encoding an identifier of a local data structure or content of the local data structure and a secret associated with the local data structure (abstract, system including computer memory storing user account information comprising artifacts of a user account that are shared with one or more other users; paragraph 26, user identifier 136 and 146 passed with user login request to remote server via network, and user identifier 136 and 146 used by remote server to associate user 102 and user 104 with particular user account; user identifier 136 or 146 includes passwords (i.e. secret associated with local data structure), user names, photograph images, biometric IDs, addresses, phone numbers, user account numbers, etc. (i.e. identifiers of local data structure); user identifier encoded as cookies associated with respective user interface applications).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the combined secret and identifier teachings of Vaidyanathan with the buffered data transmission teachings of Argue in view of Zapata, in order to improve authentication strength by combining multiple parameters into a login credential, thereby making it more difficult for 
Neither Argue nor Zapata nor Vaidyanathan explicitly teaches the authentication check component configured to receive an authentication notification from the target device indicating that a user was authenticated at the target device and send the authentication notification to the buffer system.
	However, Kim teaches the concept of an authentication check component configured to receive an authentication notification from a target device indicating that a user was authenticated at the target device and send the authentication notification to a buffer system wherein the authentication notification indicates to the buffer system that the user was authenticated (abstract, relay server including storage configured to store first and second access right information of first and second cloud storage services; relay server receives first data from first cloud storage; relay server stores received first data in second cloud storage service based on second access right information; paragraph 326-327, when receiving request for granting relay server 1000 (i.e. buffer system) right to store data in second user storage space of second cloud storage 3000 (i.e. target device), second cloud storage 3000 authenticates second user; access right therefore indicates user was authenticated at second cloud storage 3000; paragraph 331, 334, second cloud storage 3000 transmits access right information to second device 200, which transmits to relay server 1000).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the authentication notification teachings of Kim with the buffered data transmission teachings of Argue in view of Zapata and Vaidyanathan, in order to allow the source and target systems to enforce authentication methods and strengths as required by the separate systems, and providing the results of the authentication to the relying party, e.g. the relay server, 

Regarding Claim 2:
Argue in view of Zapata, Vaidyanathan, and Kim teaches the buffer computer system of claim 1.  In addition, Argue teaches the system, further comprising: 
a login credentials generator component configured to generate the login credentials in response to the receipt of the copy of the local data structure (paragraph 52, customer creates account with server and transmits information to server; paragraph 89-95, server includes customer pairing module; customer pairing module provides code to customers to allow the customers to pair the mobile electronic devices together); and a locking module configured to send the login credentials to the source computing device (paragraph 89-95, server includes customer pairing module; customer pairing module provides code to customers to allow the customers to pair the mobile electronic devices together), and to send locking instructions to the target computing device to lock the target computing device against unauthorized access (paragraph 152, connection is additionally secured; server requires password of any image-transfer personal-computer software programs before allowing successful connection; paragraph 192, “collectInformation” routine used to query user or application running on PC for information needed to identify user or user application for which deployment is requested, e.g. request for password; as password is required by server for successful connection, “collectInformation” can therefore be seen as instruction locking target computing device against unauthorized access to the server).

Regarding Claim 3:
(paragraph 72, when file has been successfully written the personal-computer image-transfer software informs the fileserver), and wherein the storage component is further configured to delete the buffered data structure in response to the receipt of the success message (paragraph 60, server deletes photos after personal-computer image-transfer software has downloaded them and upon receiving deletion instruction from personal-computer image-transfer software) and to forward the success message to the source computing device as a trigger to delete the local data structure on the source computing device (paragraph 72, roundtrip confirmation is possible, e.g. image-transfer phone software receives acknowledgement of a successful transaction; when file has been successfully written to the personal-computer image-transfer software and its checksum verified, the personal-computer image-transfer software informs the fileserver, which would in turn notify the image-transfer phone software; the image-transfer phone software then deletes the file, knowing it had been safely transferred).
The rationale to combine Argue and Zapata is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 3.

Regarding Claim 4:
Argue teaches a computer system for data transmission between different computing devices, the computer system comprising (abstract, techniques for allowing multiple mobile electronic devices to contribute items to a single electronic shopping cart): 
a source computing device configured to (paragraph 27, mobile phone 68A or 68B): 
(paragraph 27, 59-60, mobile electronic devices used to scan items as items are selected for purchase, creating electronic shopping cart; as customer scans UPC codes into electronic shopping cart, self-checkout software allows mobile electronic device to receive information about the product, creating electronic shopping cart with item information); 
generate a local data structure and store the one or more digital representations in the local data structure (paragraph 28, mobile self-checkout software on mobile electronic device, from UPC code, obtains and stores information regarding the product; electronic shopping cart created on mobile electronic device which includes list of items selected for purchase); 
receive a transmission request to transmit the local data structure to a target computing device (paragraph 62, 66, customer has added items to electronic shopping cart prior to pairing with another customer for shared shopping; information regarding those items may be transmitted to the other electronic devices which have been paired together; while shopping, mobile electronic devices communicate with each other such that modifications to the electronic shopping cart made by one customer are shared with the other customer); 
transmit, in response to the transmission request, a copy of the local data structure to a buffer system for buffering the copy of the local data structure (paragraph 68, 96, computer associated with store such as server 34 facilitates communication between mobile electronic devices 68A, 68B; server stores or transmits information between mobile electronic devices; shopping cart module of server receives item information from customers and creates electronic shopping cart from this information; shopping cart module 122 receives item information from multiple customers); and 
wherein the target computing device is configured to (paragraph 27, mobile phone 68A or 68B): 
(paragraph 54-56, devices may be paired together in multiple different ways; one device 68B may create a pin number 80 and a customer may enter the pin 80 into an appropriate data field on the device 68A; at moment the customer enters pin 80 into appropriate data field, the pin 80 has been previously generated); 
authenticate the user to grant access to the target computing device based on the received login credentials (paragraph 54-56, during the pairing process, one device 68B may provide the created code 80 to the server 34 which facilitates self-checkout and communications between devices; the other device 68A provides the received code to the server and the server may identify the codes which it receives and match the devices); 
send a retrieval request to the buffer system (paragraph 68, devices 68A/68B periodically poll the server to obtain any updates to electronic shopping cart such as additional items, and may periodically transmit a complete copy of the electronic shopping cart to a mobile electronic device to ensure accuracy), wherein the retrieval request is generated based on the login credentials to request the retrieval of the buffered data structure (paragraph 54-56, 68, devices 68A/68B use pin code 80 to pair through server 34; once pairing using pin code matching is complete, devices poll server to obtain shopping cart updates); 
receive, in response to the retrieval request, a copy of the buffered data structure (paragraph 68, devices 68A/68B periodically poll the server to obtain any updates to electronic shopping cart such as additional items, and may periodically transmit a complete copy of the electronic shopping cart to a mobile electronic device to ensure accuracy); and 
grant access to the received data structure copy for the authenticated user (paragraph 68, electronic shopping cart received from server; paragraph 26, shopping cart displayed on mobile electronic device of each customer).

wherein the received data structure copy remains the only persisted copy of the local data structure.
However, Zapata teaches the concept of deleting a local data structure from a source computing device; and
wherein a received data structure copy remains the only persisted copy of the local data structure (abstract, system and method which allows transfer of data captured by one device to be processed and moved to another location; paragraph 43, after opening connection, image-transfer phone software transfers image onto fileserver; paragraph 48-49, file completely uploaded to fileserver; personal-computer image-transfer software is then able to download the files; paragraph 50, personal-computer image-transfer software downloads the file and places it in known spot on user’s hard drive; then it is deleted from the fileserver; paragraph 72, roundtrip confirmation is possible, e.g. image-transfer phone software receives acknowledgement of a successful transaction; when file has been successfully written to the personal-computer image-transfer software and its checksum verified, the personal-computer image-transfer software informs the fileserver, which would in turn notify the image-transfer phone software; the image-transfer phone software then deletes the file, knowing it had been safely transferred).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the data deletion teachings of Zapata with the buffered data transmission teachings of Argue, with the benefit of maximizing available storage space by deleting redundant files as they are transmitted to the appropriate destination device, as well as protecting privacy by ensuring that the minimum number of devices have access to personal data, thereby limiting opportunities for infiltration or data theft.

However, Vaidyanathan teaches the concept of login credentials encoding an identifier of a local data structure or content of the local data structure and a secret associated with the local data structure (abstract, system including computer memory storing user account information comprising artifacts of a user account that are shared with one or more other users; paragraph 26, user identifier 136 and 146 passed with user login request to remote server via network, and user identifier 136 and 146 used by remote server to associate user 102 and user 104 with particular user account; user identifier 136 or 146 includes passwords (i.e. secret associated with local data structure), user names, photograph images, biometric IDs, addresses, phone numbers, user account numbers, etc. (i.e. identifiers of local data structure); user identifier encoded as cookies associated with respective user interface applications).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the combined secret and identifier teachings of Vaidyanathan with the buffered data transmission teachings of Argue in view of Zapata, in order to improve authentication strength by combining multiple parameters into a login credential, thereby making it more difficult for malicious agents to guess the necessary credential, and increasing the likelihood that an authenticated user is an authorized user.
Neither Argue nor Zapata nor Vaidyanathan explicitly teaches sending an authentication notification from the target device to the buffer system indicating that the user was authenticated at the target device.
However, Kim teaches the concept of sending an authentication notification from a target device to a buffer system indicating that a user was authenticated at the target device (abstract, relay server including storage configured to store first and second access right information of first and second cloud storage services; relay server receives first data from first cloud storage; relay server stores received first data in second cloud storage service based on second access right information; paragraph 326-327, when receiving request for granting relay server 1000 (i.e. buffer system) right to store data in second user storage space of second cloud storage 3000 (i.e. target device), second cloud storage 3000 authenticates second user; access right therefore indicates user was authenticated at second cloud storage 3000; paragraph 331, 334, second cloud storage 3000 transmits access right information to second device 200, which transmits to relay server 1000).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the authentication notification teachings of Kim with the buffered data transmission teachings of Argue in view of Zapata and Vaidyanathan, in order to allow the source and target systems to enforce authentication methods and strengths as required by the separate systems, and providing the results of the authentication to the relying party, e.g. the relay server, thereby improving compatibility between the separate systems and allowing separate systems to select authentication methods as appropriate.

Regarding Claim 5:
Argue in view of Zapata, Vaidyanathan, and Kim teaches the computer system of claim 4.  In addition, Argue teaches wherein the source computing device is further configured to: 
display a user interface page to visualize the data including the one or more digital representations (paragraph 26, shopping cart displayed on mobile electronic device of each customer); 
generate, in response to a re-rendering of the user interface page, a machine readable code for the user as the login credentials, the machine readable code including coded information regarding the local data structure and the secret (paragraph 54, one mobile device may create a machine readable code such as a QR code and the other device may capture the code with a camera; paragraph 89-95, server includes customer pairing module; customer pairing module provides code to customers to allow the customers to pair the mobile electronic devices together); 
receive a token from the buffer system, wherein the token is extracted from the secret in the machine readable code (paragraph 89-95, server includes customer pairing module; customer pairing module provides code to customers to allow the customers to pair the mobile electronic devices together; paragraph 54, the other device may capture the code with a camera); 
authenticate the user by checking the token (paragraph 95, customer pairing module receives information from the customers such as codes to allow customers to pair mobile electronic devices together; paragraph 55, one device 68B may provide the created code 80, 84, etc. to a server 34 which facilitates self-checkout and communications between devices; the other device 68A may provide the received code to the server 34 and the server may identify the codes which it receives and match the devices 68A, 68B together); and 
send an authentication notification regarding the user to the buffer system if the token is correct (paragraph 55, the other device 68A may provide the received code to the server 34 and the server may identify the codes which it receives and match the devices 68A, 68B together; paragraph 57, customers press confirm button to finalize device pairing); and 
wherein the target computing device is further configured to: 
scan the machine readable code and to generate the retrieval request based on the coded information regarding the local data structure in the scanned machine readable code (paragraph 54, the other device may capture the code with a camera; paragraph 95, customer pairing module receives information from the customers such as codes to allow customers to pair mobile electronic devices together).

Claim 6:
Argue in view of Zapata, Vaidyanathan, and Kim teaches the computer system of claim 4.  In addition, Argue teaches the system, further comprising: 
a buffer system for user specific data transmission from a source computing device to a target computing device with improved data protection, the buffer system including (abstract, techniques for allowing multiple mobile electronic devices to contribute items to a single electronic shopping cart; paragraph 47, supervisory server 34): 
an interface component configured to receive a copy of a local data structure from the source computing device (paragraph 89-91, server including communication device for communicating with mobile electronic devices; paragraph 68, 96, computer associated with store such as server 34 facilitates communication between mobile electronic devices 68A, 68B; server stores or transmits information between mobile electronic devices; shopping cart module of server receives item information from customers and creates electronic shopping cart from this information; shopping cart module 122 receives item information from multiple customers), the received copy being destined to be transmitted to the target computing device (paragraph 68, devices 68A/68B periodically poll the server to obtain any updates to electronic shopping cart such as additional items, and may periodically transmit a complete copy of the electronic shopping cart to a mobile electronic device to ensure accuracy), wherein the received copy includes data with one or more digital representations of one or more physical items wherein the physical items belong to an item selection of a particular individual (paragraph 27, 59-60, mobile electronic devices used to scan items as items are selected for purchase, creating electronic shopping cart; as customer scans UPC codes into electronic shopping cart, self-checkout software allows mobile electronic device to receive information about the product, creating electronic shopping cart with item information); 
(paragraph 68, 96, computer associated with store such as server 34 facilitates communication between mobile electronic devices 68A, 68B; server stores or transmits information between mobile electronic devices; shopping cart module of server receives item information from customers and creates electronic shopping cart from this information; shopping cart module 122 receives item information from multiple customers; devices 68A/68B periodically poll the server to obtain any updates to electronic shopping cart such as additional items, and may periodically transmit a complete copy of the electronic shopping cart to a mobile electronic device to ensure accuracy); and 
an authentication check component configured to receive an authentication notification wherein the authentication notification indicates to the buffer system that a user was authenticated based on login credentials which were specifically generated for the user to access a copy of the buffered data structure at the target computing device (paragraph 54-56, devices may be paired together in multiple different ways; one device 68B may create a pin number 80 and a customer may enter the pin 80 into an appropriate data field on the device 68A; paragraph 54-56, during the pairing process, one device 68B may provide the created code 80 to the server 34 which facilitates self-checkout and communications between devices; the other device 68A provides the received code to the server and the server may identify the codes which it receives and match the devices), wherein the interface component is further configured to send the copy of the buffered data structure to the target computing device in response to the retrieval request and the authentication notification (paragraph 54-56, 68, devices 68A/68B use pin code 80 to pair through server 34; once pairing using pin code matching is complete, devices poll server to obtain shopping cart updates; devices 68A/68B periodically poll the server to obtain any updates to electronic shopping cart such as additional items, and may periodically transmit a complete copy of the electronic shopping cart to a mobile electronic device to ensure accuracy), and 
Zapata teaches wherein the storage component is further configured to delete the buffered data structure after the copy of the buffered data structure is sent to the target computing device (abstract, system and method which allows transfer of data captured by one device to be processed and moved to another location; paragraph 43, after opening connection, image-transfer phone software transfers image onto fileserver; paragraph 48-49, file completely uploaded to fileserver; personal-computer image-transfer software is then able to download the files; paragraph 50, personal-computer image-transfer software downloads the file and places it in known spot on user’s hard drive; then it is deleted from the fileserver).
The rationale to combine Argue and Zapata is the same as provided for claim 4 due to the overlapping subject matter between claims 4 and 6.

Regarding Claim 7:
This is the method corresponding to the system of claim 4, and is therefore rejected for corresponding reasons.

Regarding Claim 8:
Argue in view of Zapata, Vaidyanathan, and Kim teaches the computer-implemented method of claim 7.  In addition, Argue teaches wherein a particular digital representation is received from a scanner device in response to scanning a corresponding item identifier associated with a respective particular physical item (paragraph 28, customer uses mobile electronic device to capture UPC code on selected item; mobile self-checkout software on mobile electronic device uses UPC code to obtain and store information regarding the product; method of acquiring UPC code is scanning).

Regarding Claim 9:
Argue in view of Zapata, Vaidyanathan, and Kim teaches the computer-implemented method of claim 7.  In addition, Argue teaches wherein a particular digital representation is received from a computing device in response to a user input of a particular item identifier associated with a respective particular physical item (paragraph 28, customer uses mobile electronic device to capture UPC code on selected item; mobile self-checkout software on mobile electronic device uses UPC code to obtain and store information regarding the product; method of acquiring UPC code is scanning).

Regarding Claim 10:
This is the method corresponding to the system of claim 5, and is therefore rejected for corresponding reasons.

Regarding Claim 11-13:
These are the method claims corresponding to the system of claims 1-3, and are therefore rejected for corresponding reasons.

Regarding Claim 14:
Argue in view of Zapata, Vaidyanathan, and Kim teaches the method of claim 7.  In addition, Argue teaches a computer program product for data transmission from a source computing device to a target computing device with improved data protection, the computer program product comprising instructions embodied in a non-transitory computer readable medium that when executed by a plurality of processors cause terminal devices to perform the method of claim 7 (paragraph 83-84, processing device including memory and instructions).

Regarding Claim 15:
Argue in view of Zapata, Vaidyanathan, and Kim teaches the method of claim 11.  In addition, Argue teaches a computer program product for data transmission from a source computing device to a target computing device with improved data protection, the computer program product comprising instructions embodied in a non-transitory computer readable medium that when executed by one or more processors cause a buffer system to perform the method of claim 11 (paragraph 83-84, processing device including memory and instructions).

Response to Arguments
Applicant's arguments filed 7/17/2020 have been fully considered but they are not persuasive.

Regarding the claim rejections under 35 USC 103:
	Applicant’s arguments consist of the mere assertion that the cited art does not teach the subject matter of the claims as amended, i.e. “an authentication check component configured to receive an authentication notification from the target device indicating that a user was authenticated at the target device and send the authentication notification to the buffer system, wherein the authentication notification indicates to the buffer system that the user was authenticated based on login credentials which were specifically generated for the user to access a copy of the buffered data structure at the target computing device”.  However, this assertion is moot in view of the new ground(s) for rejection which is provided above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491